internal_revenue_service u i l number release date date cc dom fi p - plr-107256-99 legend fund state date dear this is in reply to a letter dated date requesting rulings on behalf of fund you have requested consent for fund to revoke its election under sec_4982 of the internal_revenue_code effective for the calendar_year ending date additionally you have requested that in calculating fund’s required_distribution under sec_4982 for calendar_year for purposes of sec_4982 and e fund’s capital_gain_net_income will be determined on the basis of capital_gains_and_losses during the 10-month period from date through date facts fund was organized as a state business_trust on date fund is registered with the securities_and_exchange_commission as an open-end diversified management investment_company under the investment_company act of u s c sec_80a-1 et seq fund has qualified and elected to be treated as a regulated_investment_company ric under part i of subchapter_m of the code fund operates in a manner intended to continue to qualify it as a ric and the policy of fund is to distribute all or substantially_all of its income in order to coordinate the income_tax provisions applicable to a ric with the provisions of sec_4982 fund elected for its initial tax_year pursuant to sec_4982 to use its calendar tax_year in lieu of the 1-year period ending on october for purposes of calculating the required_distribution amount under sec_4982 and e fund assumed that the election plr-107256-99 under sec_4982 would relieve the administrative burden associated with dual calculations of capital and foreign_currency gains and losses under the excise_tax and subchapter_m regimes however fund’s experience is that the election has created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions further income_tax regulations coordinating the excise_tax and subchapter_m rules have greatly reduced the administrative burden referred to above therefore fund now desires to revoke its election under sec_4982 fund represents that it desires to revoke its sec_4982 election due to administrative and non-tax related financial burdens caused by the election and it is not seeking to revoke the election for the purpose of preserving or securing a tax_benefit fund further represents that it will neither benefit through hindsight nor prejudice the interests of the united_states government by the revocation of the election in addition fund represents that in the event that it is permitted to revoke the election it will not make a subsequent election under sec_4982 for a period of five calendar years following the year for which the revocation is effective law analysis and conclusions sec_4982 imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric's ordinary_income for such calendar_year plus percent of the ric's capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that for purposes of sec_4982 in general the term capital_gain_net_income has the meaning given to that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 provides that a ric's capital_gain_net_income is reduced by the amount of the ric's net ordinary_loss for the calendar_year but not below the ric's net_capital_gain sec_4982 provides that for purposes of sec_4982 the term net_capital_gain has the meaning given that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year plr-107256-99 sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined under sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary based on the information submitted and the representations made we conclude that fund desires to revoke its election under sec_4982 because of administrative burdens and not because of any federal tax-related financial burden caused by the election fund does not seek to revoke its election to preserve or secure a federal tax_benefit additionally fund will neither benefit through hindsight nor prejudice the interests of the united_states government by being permitted to revoke the election accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by fund under sec_4982 effective for calendar_year ending date and subsequent years in calculating the required_distribution for the calendar_year for purposes of sec_4982 and sec_4982 the capital_gain_net_income of fund will be determined on the basis of the capital_gains_and_losses taken into account during the 10-month period from date through date as a condition to the secretary's consenting to the revocation pursuant to sec_4982 fund may not make a subsequent election under sec_4982 for a period of calendar years following the first year to which the grant of revocation applies that is through except as specifically ruled upon above no opinion is expressed or implied as to the treatment of fund for federal excise or income_tax purposes other than as specified herein in particular no opinion is expressed concerning fund’s qualification as a ric this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent plr-107256-99 it is important that a copy of this letter be attached to the federal income and excise_tax returns filed by fund for the first tax_year to which this letter applies sincerely yours assistant chief_counsel financial institutions products by alvin j kraft chief branch enclosure copy of this letter copy for purposes
